The motion should be denied, without costs. The opinion as originally written gave costs to the appellants in all the courts to abide the event. Prior to handing down the decision the opinion was amended by striking out the words "to the appellants," but owing to an oversight these words were not stricken from the copy of the opinion sent to the state reporter, and it was erroneously reported in 178 N.Y. 364, in its unamended form.
CULLEN, Ch. J., O'BRIEN, HAIGHT, VANN and WERNER, JJ., concur.
Motion denied.